            Case 3:09-cv-00610-JAD-WGC Document 180 Filed 06/19/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Michael J. Mulder,                                     Case No.: 3:09-cv-0610-JAD-WGC

 4             Petitioner
                                                           Order Granting Motion to Extend Time
 5 v.

 6 William Gittere, et al.,
                                                                         [ECF No. 179]
 7             Respondents

 8

 9            Petitioner has filed a motion to extend time to file his response to respondents’ motion to

10 dismiss1 and to file motions for discovery and an evidentiary hearing.2 The court finds that

11 petitioner’s request is made in good faith and not solely for the purpose of delay. In addition,

12 petitioner’s counsel represents to the court that opposing counsel does not oppose the request.

13 Good cause appearing,

14            IT IS THEREFORE ORDERED that petitioner’s motion to extend time to file his

15 response to respondents’ motion to dismiss and to file motions for discovery and an evidentiary

16 hearing [ECF No. 179] is GRANTED. The response and motions are due July 31, 2020. In all

17 other respects, the schedule set forth in the court’s order of May 2, 2019,3 remains in effect.

18            Dated: June 19, 2020

19                                                             _________________________________
                                                               U.S. District Judge Jennifer A. Dorsey
20

21

22   1
         ECF No. 174.
23   2
         ECF No. 179.
     3
         ECF No. 162.
